Title: To James Madison from William Kirkpatrick, 29 June 1802 (Abstract)
From: Kirkpatrick, William
To: Madison, James


29 June 1802, Málaga. Forwards a copy of his 10 May dispatch and encloses a return of U.S. shipping that arrived at Malaga between 1 Jan. and 29 June. Commodore Morris has sailed from Gibraltar to Tangier “on some Business of Consequence Which you must Already be acquainted with, I sincerely Wish He may … prevent a rupture With the Emperor of Morocco.” Reports that “there has been for some time past, a coolness between this Government, and the Regency of Tunis, [and] I am informed some Spanish Frigates are now fitting out with an Intention to cruise on the Coast of Barbary, and be prepared to Act, in Case of the Worst.” Encloses ship’s register, Mediterranean pass, and sea letter of the brig Two Friends, John Magrath, master, which was stranded on the coast near Málaga in December 1801. Thinks proper to inform JM that the ship and cargo belong not to Magrath but to a Spanish merchant at Cadiz. Also encloses papers for ship Astrea of New York, which was disposed of by its owner. In a postscript, states that John Watkins, mate of the Two Friends, drowned while attempting to reach shore. “As it is supposed by his Relations at Bristol, [England,] that He was married in New york I give you this Information, that the proper Representative may come forward, and demand [his] Property.”
 

   
   RC (DNA: RG 59, CD, Málaga, vol. 1). 3 pp. Enclosures not found.



   
   On 15 Oct. 1802 Daniel Brent sent David Gelston an extract from Kirkpatrick’s dispatch relating to Watkins and asked him “to give [it] such publicity … as the nature of the case may render proper and necessary” (DNA: RG 59, DL, vol. 14). Gelston replied on 18 Oct. that he had not placed a newspaper advertisement, having ascertained that Watkins had never married and had no relatives in the U.S. (copy enclosed in JM to Kirkpatrick, 21 Nov. 1802 [ibid.]).



   
   A full transcription of this document has been added to the digital edition.

